DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 02/10/2022 has been entered and fully considered by the examiner. Claims 1, 3, 4, 10, and 17 have been amended. Claim 8 has been canceled. Claims 1-7, and 9-17 are currently present in the application with claims 1 and 10 being independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being obvious over Son et al, (international Publication No. WO 2014/193013) hereinafter “Son” in view of Tanaka et al. (International Publication No. WO 2015/029637) hereinafter “Tanaka” and Harvill (U.S. Patent No. 4,272,968) hereinafter “Harvill”.
Regarding claim 1, Son discloses in the embodiment of FIG. 6 an active thermal management system for an ultrasound probe [See abstract of son], the active thermal management system comprising:
a probe housing [housing 140; see FIG. 6 and [0045] of Son]; 
a transducer assembly including a transducer [transducer 100; see [0048] and FIG. 6 of Son], wherein at least a portion of the transducer assembly is enclosed in the probe housing [see FIG. 6; the transducer 100 is located within the housing 140] and
a fluid chamber [cooling medium accommodating unit 620; see FIG. 6 and [0051]-[0053]; cooling fluid can be cooling water or cooling oil] configured to couple to the transducer assembly [transducer 100; see FIG. 6 and [0053]; cooling liquid is indirectly in contact to the transducer through the heat sink] of the ultrasound probe [see FIG. 6] and configured to dissipate heat from the transducer assembly [see [0053] of Son], wherein the fluid chamber is completely enclosed by the probe housing [see FIG. 6], the fluid chamber comprising:
an outer shell [the outer shell of housing 140; see FIG. 6] having an upper surface and a bottom surface, wherein the upper surface is proximate to the transducer assembly and the bottom surface is distal to the transducer assembly [see FIG. 6;]; and 
an interior defined by the outer shell [see FIG. 6; the interior of the housing 140 is hollow and is defined by outer shell 140] and configured to contain a liquid coolant [see FIG. 6; the liquid 610 is contained in the interior of the housing 140], wherein the fluid chamber is configured to receive and seal the liquid coolant within the hollow interior [see FIG. 6 and [0053]-[0054] of Son; the cooling liquid is sealed within the reservoir 620 as it prevents any leakage] wherein the interior is hollow such that the interior does not have a conduit associated with the liquid coolant [see FIG. 6; there is no conduit in the hollow interior of the housing where the liquid coolant is located];
Son does not disclose that the probe is hand-held. Son further fails to disclose a circulation device disposed within the interior; wherein the circulation device is configured to circulate the fluid coolant only within the interior. 
Tanaka, directed towards heat transferring in an ultrasound probe [see abstract of Tanaka] discloses that the probe is a handheld probe [see [0013] and [0044] of Tanaka]
Harvill, directed towards heat transferring using liquid coolants [see abstract of Harvill] further discloses a circulation device [agitator 21; see FIG. 5] disposed within the interior wherein the circulation device is configured to circulate the fluid coolant only within the interior [see FIG. 5 and column 3, lines 59-68]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound probe of Son further and make it a handheld probe according to teachings of Tanaka in order to make the probe portable, and less expensive in order to arrive at a more portable version of the same probe.
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound probe of Son further and include a circulation device in the interior to circulate the liquid coolant only within the hollow interior of the liquid chamber according to the teachings of Harvill in order to prevent problems associated with conduit leakage and decrease the cost of manufacturing. 
Regarding claim 6, Son discloses the fluid chamber including the outer shell [see rejection of claim 1 above.]
Son does not disclose a sealed port through the outer shell, wherein the sealed port is configured to allow electrical coupling of a power source to the circulation device.
Tanaka further discloses a  sealed port [probe connector 60]  through the outer shell, wherein the sealed port is configured to allow electrical coupling of a power source to the circulation device[see [0035] and FIG. 2 showing a connection between the probe connector 60 and the reservoir 68] and wherein the sealed port is further configured to seal the fluid coolant within the hollow interior [see [0033]-[0034] disclosing that the electric cable 35 seals the fluid in the probe reservoir]
Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the chamber of Son further and include in it sealed port according to the teachings of Tanaka for electrical connection and to in order to allow for electrical connection of the rotation device, but prevent liquid leakage out of the reservoir of the heat transfer unit [see [0033] of Tanaka]
Regarding claim 10, Son discloses in the embodiment of FIG. 6 an active thermal management system for an ultrasound probe [See abstract of son], the active thermal management system comprising:
a transducer assembly including a transducer [transducer 100; see [0048] and FIG. 6 of Son], wherein at least a portion of the transducer assembly is enclosed in the probe housing [see FIG. 6; the transducer 100 is located within the housing 140] and
a fluid chamber [cooling medium accommodating unit 620; see FIG. 6 and [0051]-[0053]; cooling fluid can be cooling water or cooling oil] configured to couple to the transducer assembly [transducer 100; see FIG. 6 and [0053]; cooling liquid is indirectly in contact to the transducer through the heat sink] of the ultrasound probe [see FIG. 6] and configured to dissipate heat from the transducer assembly [see [0053] of Son], wherein the fluid chamber is completely enclosed by the probe housing [see FIG. 6], the fluid chamber comprising 
an outer shell [the outer shell of housing 140; see FIG. 6] having an upper surface and a bottom surface, wherein the upper surface is proximate to the transducer assembly and the bottom surface is distal to the transducer assembly [see FIG. 6;]; and 
an interior defined by the outer shell [see FIG. 6; the interior is defined by outer shell of the housing 140] configured to contain a liquid coolant [the hollow interior of the housing 140; see FIG. 6], wherein the interior is hollow such that the interior does not have a conduit associated with the liquid coolant [see FIG. 6; the reservoir does not have any conduit associated with the coolant liquid] 
Son does not disclose that the probe is hand-held. Son further fails to disclose a sealed port though the outer shell wherein the sealed port is configured to allow electrical coupling of a power source to the circulation device and configured to seal the liquid coolant within the hollow interior. Son further fails to disclose a circulation device located within the hollow interior and configured to circulate the fluid coolant within the interior.
Tanaka, directed towards heat transferring in an ultrasound probe [see abstract of Tanaka] discloses that the probe is a handheld probe [see [0013] and [0044] of Tanaka], Tanaka further discloses a  sealed port [probe connector 60]  through the outer shell, wherein the sealed port is configured to allow electrical coupling of a power source to the circulation device[see [0035] and FIG. 2 showing a connection between the probe connector 60 and the reservoir 68] and wherein the sealed port is further configured to seal the fluid coolant within the hollow interior [see [0033]-[0034] disclosing that the electric cable 35 seals the fluid in the probe reservoir]
Harvill, directed towards heat transferring using liquid coolants [see abstract of Harvill] further discloses a circulation device [agitator 21; see FIG. 5] located within the interior and configured to circulate the fluid coolant only within the interior [see FIG. 5 and column 3, lines 59-68]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound probe of Son further and make it a handheld probe according to teachings of Tanaka in order to make the probe portable, and less expensive in order to arrive at a more portable version of the same probe. Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the chamber of Son further and include in it sealed port according to the teachings of Tanaka in order to allow for electrical connection of the rotation device, but prevent liquid leakage out of the reservoir of the heat transfer unit through the same port [see [0033] of Tanaka] 
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound probe of Son further and include a circulation device in the hollow interior to circulate the liquid coolant only within the interior of the liquid chamber according to the teachings of Harvill in order to  prevent problems associated with conduit leakage and decrease the cost of manufacturing 
Regarding claim 11, Son discloses the transducer probe including a liquid coolant [see FIG. 6 and [0053]-[0054] of Son]
Son does not disclose a circulation device comprising a pump or an impeller.
Harvill further discloses that the circulation device comprises a pump or an impeller [see FIG. 5; the agitator 21 is in the shape of an impeller].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound probe of Son further and include a circulation device comprising an impeller according to the teachings of Harvill in order to increase the efficiency of the cooling system by removing the hot liquid around the transducer elements and replacing them with colder coolant.
Regarding claim 15, Son discloses the transducer probe including a liquid coolant [see FIG. 6 and [0053]-[0054] of Son]
Son does not disclose a circulation device comprising a fan.
Harvill further discloses wherein the circulation device comprises a fan [see FIG. 5; the agitator 21 is in the shape of a fan]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound probe of Son further and include a circulation device comprising a fan according to the teachings of Harvill in order to increase the efficiency of the cooling system by removing the hot liquid around the transducer elements and replacing them with colder coolant 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al, (international Publication No. WO 2014/193013) hereinafter “Son” in view of Tanaka et al. (International Publication No. WO 2015/029637) hereinafter “Tanaka” and Harvill (U.S. Patent No. 4,272,968) hereinafter “Harvill” as applied to claim 1 above, and further in view of Davey et al. (WO publication No. 2014/082125) hereinafter “Davey”.
Regarding claim 2, Son as modified by Tanaka and Harvill discloses a heat sink configured to dissipate heat from the transducer assembly to the fluid chamber [heat sink 600; see FIG. 6 of Son], the heat sink comprising: 
a surface coupled to a first surface of the transducer assembly [the top surface of the heat sink is in contact with the transducer; see FIG. 6 of Son] 
a different surface in contact with the fluid chamber [see [0053] and FIG 6 of Son];
Son as modified by Tanaka and Harvill does not disclose a gland around a periphery of the heat sink; and an O-ring disposed in the gland.
 Davey, directed towards a cooling system [see abstract of Davey] further discloses a gland around a periphery of the heat sink [coolant jacket 315 is the heat sink and includes a gland; see FIG. 4e displaying a gland in the cooling jacket 315]; and an O-ring disposed in the gland. [see page 12, lines 19-25 of Davey]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the heat sink of Son as modified by Tanaka  and Harvill further to include a gland and an o-ring disposed in the gland according to the teachings of Davey in order to produce a seal against the surface of the gland and prevent coolant leakage [see page 12, lines 18-22 of Davey]
Regarding claim 3, Son as modified by Tanaka and Harvill discloses the ultrasound probe [see rejection of claim 1] 
Son as modified by Tanaka and Harvill does not disclose an O-ring that is configured to engage the hollow interior to form a fluid-impermeable seal.
Davey further disclose that the O-ring is configured to engage the surface of the hollow interior to form a fluid-impermeable seal.  [see page 12, lines 18-22 of Davey]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the probe of Son as modified by Tanaka and Harvill further and include an O-ring configured to engage the surface of the hollow interior to form a fluid-impermeable seal according to the teachings of Davey in order to provide a seal against the surface of the gland and prevent coolant leakage [see page 12, lines 18-22 of Davey]
 Regarding claim 4, Son as modified by Tanaka and Harvill discloses the ultrasound probe [see rejection of claim 1] 
Son as modified by Tanaka and Harvill does not disclose the additional surface includes a fin extending from the lower surface into the fluid chamber.
Davey further discloses that the additional surface includes a fin extending from the lower surface into the interior [see FIG. 5D (element 545) of Davey; see also page 14, lines 14-20 of Davey]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the probe of Son as modified by Tanaka and Harvill further and make the additional surface includes a fin extending from the lower surface into the fluid chamber according to the teachings of Davey in order to efficiently transfer heat from the inner wall to coolant of the reservoir tank [see page 14, lines 15-20 of Davey]
Regarding claim 5, Son as modified by Tanaka and Harvill discloses the ultrasound probe including a heat sink [see rejection of claim 2 above] 
Son as modified by Tanaka and Harvill does not expressly disclose that the heat sink further includes a flange around the periphery.
Davey further discloses that the heat sink further includes a flange around the periphery proximate the upper surface coupled to the first surface, the flange configured to contact a rim of the upper first surface of the outer shell.  [see page 11, lines 5-25 and FIG. 4e disclosing a flange (i.e. element 320) in contact with a rim of the upper first surface (inlet port 305); see FIGs. 3c and 3e]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the heat sink of Son as modified by Tanaka and Harvill further and include a flange around the periphery proximate the upper surface coupled to the first surface as well according to the teachings of Davy in order to provide more efficient heat transfer between the heat sink and the inner wall of the reservoir [see page11, lines 16-25 of Davey]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al, (international Publication No. WO 2014/193013) hereinafter “Son” in view of Tanaka et al. (International Publication No. WO 2015/029637) hereinafter “Tanaka” and Harvill (U.S. Patent No. 4,272,968) hereinafter “Harvill” as applied to claim 1 above, and further in view of Thapliyal et al. (US. Publication No. 2010/125198) hereinafter “Thapliyal”.
Regarding claim 7, Son as modified by Tanaka and Harvill discloses an ultrasound probe with a fluid chamber [see rejection of claim 1 above].
Son as modified by Tanaka and Harvill does not expressly disclose that the fluid chamber further comprises a tang extending from the second surface of the outer shell, wherein the tang is configured to couple the fluid chamber to a cable assembly.  
Thapliyal, directed towards a heat transfer system [see abstract of Thapliyal], further discloses that the fluid chamber further comprises a tang [elements 3230 and 3330; see FIG. 3-4] extending from the second surface, wherein the tang is configured to couple the fluid chamber to a cable assembly [see [0061] of Thapliyal]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the fluid chamber of Son as modified by Tanaka and Harvill further and make it comprise a tang extending from it configured to couple the fluid chamber to a cable assembly according to the teachings of Thapliyal in order to avoid hot spots in the transducer assembly and form uniform electrical power density connection [see last 5 lines of [0061] of Thapliyal]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al, (international Publication No. WO 2014/193013) hereinafter “Son” in view of Tanaka et al. (International Publication No. WO 2015/029637) hereinafter “Tanaka”  and Harvill (U.S. Patent No. 4,272,968) hereinafter “Harvill” as applied to claim 1 above, and further in view of Martin et al. (U.S. patent No. 5,213,103) hereinafter “Martin”.
Regarding claim 9, Son as modified by Tanaka and Harvill discloses an ultrasound probe comprising a fluid chamber [see rejection of claim 1 above].
Son as modified by Tanaka and Harvill does not expressly disclose that the fluid chamber includes grooves in the outer shell configured to accept a flexible circuit coupled to the transducer assembly.  
Martin, directed towards a cooling system including a fluid chamber [see abstract of Martin] further discloses that that the fluid chamber includes grooves [semi-circular groove 38; see FIG. 4 and column 3, lines 40-45 of Martin] in the outer shell configured to accept a flexible circuit coupled to the transducer assembly [see column 3, lines 25-55 of Martin and FIG. 4].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the fluid chamber of Son as modified by Tanaka and Harvill further and make it include grooves in the outer shell according to the teachings of Martin in order to connect the flexible circuit to the transducer assembly while providing strain relief to the braided cable [see column 3, lines 55-58 of Martin]

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Son et al, (international Publication No. WO 2014/193013) hereinafter “Son” in view of Tanaka et al. (WO 2015/029637) hereinafter “Tanaka” and Harvill (U.S. Patent No. 4,272,968) hereinafter “Harvill” as applied to claim 10 above, and further in view of Sliwa et al. (U.S. Patent No. 5,560,362) hereinafter “Sliwa”.
Regarding claim 12, Son as modified by Tanaka and Harvill discloses the active thermal management system for an ultrasound probe (see rejection of claim 10).
Son as modified by Tanaka and Harvill does not disclose a temperature sensor coupled to the fluid chamber to detect a temperature of the fluid chamber.
Sliwa, directed towards an ultrasound probe with cooling system [see abstract of Sliwa] further discloses that a temperature sensor coupled to the fluid chamber and configured to detect a temperature of the fluid chamber.[temperature sensing function; see column 14, lines 56-61]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the thermal management system of Son as modified by Tanaka and Harvill further and include a temperature sensor coupled to the fluid chamber to detect a temperature of the fluid chamber according to the teachings of Sliwa in order to detect overheating of the probe [see column 14, lines 56-61 of Sliwa]
Regarding claim 13, Son as modified by Tanaka and Harvill discloses the active thermal management system for an ultrasound probe (see rejection of claim 10).
Son as modified by Tanaka and Harvill does not disclose a controller configured to increase circulation of the coolant by the circulation device when the temperature sensor detects a temperature above a threshold temperature.
Sliwa further discloses that a controller configured to increase circulation of the coolant by the circulation device when the temperature sensor detects a temperature above a threshold temperature.[see column 14, lines 56-61]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the thermal management system of Son as modified by Tanaka and Harvill further and include a controller configured to increase circulation of the coolant by the circulation device when the temperature sensor detects a temperature above a threshold temperature according to the teachings of Sliwa in order to decrease the temperature of the overheated probe and optimize its performance [see column 14, lines 56-61 of Sliwa]

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Son et al, (international Publication No. WO 2014/193013) hereinafter “Son” in view of Tanaka et al. (WO 2015/029637) hereinafter “Tanaka” and Harvill (U.S. Patent No. 4,272,968) hereinafter “Harvill” as applied to claim 10 above, and further in view of Chainer et al. (U.S. Publication No. 2016/0262288) hereinafter “Chainer”.
 Regarding claim 14, Son as modified by Tanaka and Harvill discloses a liquid coolant.. [see [see [0053]-[0054] of Son disclosing that the coolant can be water. ]  
Son as modified by Tanaka and Harvill does not disclose that the liquid coolant is a mixture of a liquid and a gas.
Chainer, directed towards a cooling system [see abstract of Chainer] discloses that the liquid coolant is a mixture of a liquid and a gas.[see [0008] of Chainer]
It would have been obvious to a person of ordinary skill level in the art at the time of the fling of the invention to modify the liquid coolant of Son as modified by Tanaka and Harvill further and make it into a mixture of liquid and gas according to the teachings of Chainer in order to change the cooling liquid into a two-phase coolant and lower the temperature even further [see [0005]-[0006] of Chainer] 

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
With regards to added amendments to the claims, the applicant has argued that Harvill which was relied upon to show the circulation device, does not show “an interior which does not have a conduit associated with the liquid coolant”. 
In response, the examiner notes that Harvill was only used in the rejection of the amended claims to show the “circulation device within the interior configured to circulate the fluid within the interior”. It was not relied upon to show the hollow interior as Son (i.e. the primary reference) shows that feature. Son further discloses the added amendments to the claim requiring that the interior does not have a conduit associated with the liquid coolant as it is clearly seen in FIG. 6 of Son. The interior of the housing 140 is a reservoir for the liquid coolant which does not have any conduits associated with it.
As a result, the primary reference (Son) was used to show the amendment features and Harvill was not used to show those features. Therefore, applicant’s arguments regarding Harvill is moot as it was not relied upon to show the amended feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793